       Case: 1:19-cr-00559-SL Doc #: 45 Filed: 10/25/19 1 of 3. PageID #: 260



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:19CR559
                                                  )
                Plaintiff,                        )   JUDGE SARA LIOI
                                                  )
        v.                                        )
                                                  )
 DEEPAK RAHEJA,                                   )   MOTION TO PARTIALLY UNSEAL
 GREGORY HAYSLETTE,                               )   SEARCH WARRANTS, APPLICATIONS
 FRANK MAZZUCCO,                                  )   AND AFFIDAVITS IN SUPPORT
 BHUPINDER SAWHNY,                                )
                                                  )
                Defendants.                       )

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Michael L. Collyer and Megan R. Miller, Assistant United States

Attorneys, and respectfully moves the Court for an Order partially unsealing the federal search

warrants, applications and affidavits in support filed under Case Nos. 1:16MJ9076, 1:16MJ9077,

1:16MJ9078, 1:16MJ9082, 1:16MJ9093, 1:16MJ9094, 1:16MJ9095, 1:16MJ9096, and

1:16MJ9097, so that the government may disclose them to defense counsel in connection with

on-going discovery production in this case, pursuant to Rule 16 of the Federal Rules of Criminal

Procedure.

       The search warrants in Case Nos. 1:16MJ9076, 1:16MJ9077, 1:16MJ9078, 1:16MJ9082,

1:16MJ9093, 1:16MJ9094, 1:16MJ9095, 1:16MJ9096, and 1:16MJ9097, including the

applications and affidavits in support, were ordered sealed at the government’s request. Because

the above-described sealed documents contain specific information about cooperating

individuals and other witnesses, contain specific information regarding uncharged conduct, and

contain information about individuals who have not been charged with criminal conduct, the

Government requests that it not be required to fully unseal these documents. Instead, the
       Case: 1:19-cr-00559-SL Doc #: 45 Filed: 10/25/19 2 of 3. PageID #: 261



Government asks that it be permitted to disclose copies of these sealed documents only to each

defense counsel of record, who will be permitted to share these documents with their respective

clients. The Government requests that the orders currently in place sealing the above-described

documents remain intact with only a partial unsealing for the limited purpose of providing

discovery to defendants under the terms of a protective order that the United States requested

from the Court in Doc. 44.

       Accordingly, the United States of America respectfully moves the Court to enter an Order

partially unsealing the search warrants, applications and affidavits in support filed in Case Nos.

1:16MJ9076, 1:16MJ9077, 1:16MJ9078, 1:16MJ9082, 1:16MJ9093, 1:16MJ9094, 1:16MJ9095,

1:16MJ9096, and 1:16MJ9097. A proposed order is attached.



                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:    /s/ Michael L. Collyer
                                                      Michael L. Collyer (OH: 0061719)
                                                      Megan R. Miller (OH: 0085522)
                                                      Assistant United States Attorneys
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3744/3855
                                                      (216) 522-2403 (facsimile)
                                                      Michael.Collyer@usdoj.gov
                                                      Megan.R.Miller@usdoj.gov




                                                 2
       Case: 1:19-cr-00559-SL Doc #: 45 Filed: 10/25/19 3 of 3. PageID #: 262



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of October 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Michael L. Collyer
                                                       Michael L. Collyer
                                                       Assistant U.S. Attorney




                                                  3
